        Case 4:21-cv-00241 Document 1-1 Filed on 01/25/21 in TXSD Page 1 of 44




                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

Mariki Earl,                                                      §
                                                                  §
                              Plaintiff,                          §
                                                                  §         CIVIL ACTION NO.
v.                                                                §
                                                                  §
Health and Human Services,                                        §
Department of Labor,                                              §
                                                                  §
                              Defendants.                         §

                                               Index of Matters Filed

           Pursuant to Local Rule 81, the United States provides the following index with copies of

each attached herein: 1

           1.       The docket sheet from the 268th Judicial District Court of Fort Bend County (2

                    pages)

           2.       Plaintiff’s pro se complaint (2 pages)

           3.       Citation, Department of Labor (with certified mail tracking and returned green

                    card) (8 pages)

           4.       Citation, Health and Human Services (with certified mail tracking and returned

                    green card) (8 pages)

           5.       Subpoena, Department of Labor (with certified mail tracking and returned green

                    card) (8 pages)




1
    A civil case information sheet was not found in the docket in the state court case.
     Case 4:21-cv-00241 Document 1-1 Filed on 01/25/21 in TXSD Page 2 of 44




        6.      Subpoena, Health and Human Services (with certified mail tracking and returned

                green card) (8 pages)

        7.      Subpoena, Health and Human Services (with certified mail tracking) (6 pages)

        Respectfully submitted,

                                                                  RYAN K. PATRICK
                                                                  United States Attorney

                                                                  /s/ Chad W. Cowan____________
                                                                  CHAD W. COWAN
                                                                  Assistant United States Attorney
                                                                  Southern District of Texas
                                                                  1000 Louisiana Street, Suite 2300
                                                                  Houston, Texas 77002
                                                                  PH: (713) 567-9569
                                                                  FX: (713) 718-3303
                                                                  Alabama Bar No. ASB-5272-C54C
                                                                  Texas Bar No. 24082540
                                                                  Southern District No. 938890
                                                                  Chad.Cowan@usdoj.gov

                                      CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the foregoing pleading was electronically served either through
the Court=s electronic filing system on January 25, 2021, and was served by U.S. Mail, postage prepaid on
January 26, 2021, to the following:

        Mariki Earl
        7814 Chaseview Drive
        Missouri City, Texas 77489

        Pro se Plaintiff


                                                                  /s/ Chad W. Cowan____________
                                                                  CHAD W. COWAN
                                                                  Assistant United States Attorney




                                                     2
                                                                                   Page 1 of 2
               Case 4:21-cv-00241 Document 1-1 Filed on 01/25/21 in TXSD Page 3 of 44


 Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                                Location : Fort Bend Images Help

                                                          REGISTER OF ACTIONS
                                                              CASE NO. 21-DCV-279665

Mariki Earl vs Health and Human Services, Department of Labor                §                            Case Type: Other Civil
                                                                             §                            Date Filed: 01/04/2021
                                                                             §                              Location: 268th District Court
                                                                             §
                                                                             §


                                                                   PARTY INFORMATION

                                                                                                                           Attorneys
Defendant or Department of Labor
Respondent    Houston, TX 77074


Defendant or Health and Human Services
Respondent    Houston, TX 77045


Plaintiff or    Earl, Mariki                                                                                               Pro Se
Petitioner       Missouri City, TX 77489


                                                             EVENTS & ORDERS OF THE COURT

           OTHER EVENTS AND HEARINGS
01/04/2021 Petition      Index # 1
             Original Complaint
01/04/2021 Notice      Index # 2
             Notice of Hearing
01/04/2021 Affidavit      Index # 3
             Statement of Inability to Afford Payment of Court Costs or an Appeal Bond in Justice Court
01/04/2021 Request        Index # 4
             Request for Process
01/04/2021 Application       Index # 5
             Subpoena Application
01/05/2021 Issuance        Index # 6
             Citation by C/M Issued to Department of Labor
01/05/2021 Citation by Certified Mail
             CMRRR 9414 7266 9904 2170 3875 66
              Department of Labor                                        Served                  01/08/2021
                                                                         Returned                01/11/2021
01/05/2021 Issuance        Index # 7
             Citation by C/M Issued to Health and Human Services
01/05/2021 Citation by Certified Mail
             CMRRR 9414 7266 9904 2170 3875 73
              Health and Human Services                                  Returned Unserved 01/11/2021
                                                                         Returned                01/11/2021
01/05/2021 Issuance        Index # 8
             Citation by C/M Issued to Health and Human Services
01/05/2021 Citation by Certified Mail
             CMRRR 9414 7266 9904 2170 3875 80
              Health and Human Services                                  Unserved
01/05/2021 Motion (No Fee)        Index # 9
             Clerk's Contest of Statement/Affidavit of Inability to Pay Court Costs - TRCP 145
01/05/2021 Proposed Order         Index # 10
             Order on Clerk's Contest of Statement/Affidavit of Inability to Pay Court Costs
01/05/2021 Letters
             CMRRR# 9414 7266 9904 2170 3875 59
01/06/2021 Issuance        Index # 11
             Subpoena Duces Tecum by C/M Issued to Department of Labor
01/06/2021 Citation by Certified Mail
             CMRRR 9414 7266 9904 2162 3257 74
              Department of Labor                                        Served                  01/08/2021
                                                                         Returned                01/11/2021
01/06/2021 Issuance        Index # 12
             Subpoena Duces Tecum by C/M Issued to Health and Human Services
01/06/2021 Citation by Certified Mail
             CMRRR 9414 7266 9904 2162 3257 81
              Health and Human Services                                  Returned Unserved 01/11/2021
                                                                         Returned                01/11/2021
01/06/2021 Issuance        Index # 13
             Subpoena Duces Tecum by C/M Issued to Health and Human Services
01/06/2021 Citation by Certified Mail
             CMRRR 9414 7266 9904 2170 3875 97
              Health and Human Services                                  Unserved


                                                                 FINANCIAL INFORMATION




http://tylerpaw.co.fort-bend.tx.us/PublicAccess/CaseDetail.aspx?CaseID=2058050                                                               1/25/2021
                                                                                 Page 2 of 2
             Case 4:21-cv-00241 Document 1-1 Filed on 01/25/21 in TXSD Page 4 of 44



             Plaintiff or Petitioner Earl, Mariki
             Total Financial Assessment                                                825.00
             Total Payments and Credits                                                  0.00
             Balance Due as of 01/25/2021                                              825.00

01/04/2021   Transaction Assessment                                                    297.00
01/04/2021   Transaction Assessment                                                    264.00
01/04/2021   Transaction Assessment                                                     24.00
01/05/2021   Transaction Assessment                                                    240.00




http://tylerpaw.co.fort-bend.tx.us/PublicAccess/CaseDetail.aspx?CaseID=2058050     1/25/2021
Case 4:21-cv-00241 Document 1-1 Filed on 01/25/21 in TXSD Page 5 of 44
Case 4:21-cv-00241 Document 1-1 Filed on 01/25/21 in TXSD Page 6 of 44
         Case 4:21-cv-00241 Document 1-1 Filed on 01/25/21 in TXSD Page 7 of 44


                                          THE STATE OF TEXAS

                                                CITATION

TO:   DEPARTMENT OF LABOR
      8701 S GESSNER
      HOUSTON TX 77074

NOTICE:

You have been sued. You may employ an attorney. If you or your attorney do not file a written answer
with the clerk who issued this citation by 10:00 a.m. on Monday next following the expiration of twenty
days after you were served this citation and ORIGINAL COMPLAINT filed on JANUARY 04, 2021, a
default judgment may be taken against you.

The case is presently pending before the 268TH JUDICIAL DISTRICT COURT of Fort Bend County
sitting in Richmond, Texas. It bears cause number 21-DCV-279665 and is styled:

MARIKI EARL VS HEALTH AND HUMAN SERVICES, DEPARTMENT OF LABOR

The name and address of the attorney for PLAINTIFF is:

MARIKI EARL
PRO SE
7814 CHASEVIEW DR
MISSOURI CITY TX 77489
832-483-0375


The nature of the demands of said PLAINTIFF is shown by a true and correct copy of the ORIGINAL
COMPLAINT accompanying this citation and made a part hereof.

If this Citation is not served, it shall be returned unserved. Issued under my hand and seal of said Court,
at Richmond, Texas, on this the 5th day of January, 2021.

                                             DISTRICT CLERK BEVERLEY MCGREW WALKER
                                             FORT BEND COUNTY, TEXAS
                                             Physical Address:
                                             1422 Eugene Heimann Circle, Room 31004
                                             Richmond, Texas 77469
                                             Mailing Address:
                                             301 Jackson Street, Room 101
                                             Richmond, Texas77469

                                             By:
                                                   Deputy District Clerk VANESSA VASQUEZ
                                                   Telephone: (281) 341-3754
             Case 4:21-cv-00241 Document 1-1 Filed on 01/25/21 in TXSD Page 8 of 44


21-DCV-279665                     268th Judicial District Court
Mariki Earl vs Health and Human Services, Department of Labor

                                         CERTIFICATE OF DELIVERY BY CERTIFIED MAIL

Came to hand on the 4th day of January, 2021 at 4:02 pm o’clock and executed at 8701 S GESSNER HOUSTON TX 77074,
on the January 05, 2021, by delivering to the within named DEPARTMENT OF LABOR by registered or certified mail, with
delivery - restricted to addressee only, return receipt requested, a true copy of this citation together with the accompanying copy
of the petition were attached thereto.


Fee……… $8.00 Issuance + $80.00 Service = $88.00

CMRRR# 9414 7266 9904 2170 3875 66



                                                            DISTRICT CLERK BEVERLEY MCGREW WALKER
                     FILED                                  FORT BEND COUNTY, TEXAS
              JANUARY 05, 2021                              Physical Address:
                   AT 11:11 AM                              1422 Eugene Heimann Circle, Room 31004
                                                            Richmond, Texas 77469
      UxäxÜÄxç `vZÜxã jtÄ~xÜ                                Mailing Address:
 CLERK DISTRICT COURT, FORT BEND CO., TX
                                                            301 Jackson Street, Room 101
                                                            Richmond, Texas 77469

                                                             By:
                                                                   Deputy District Clerk Vanessa Vasquez




COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return. The signature is
not required to be verified. If the return is signed by a person other than a sheriff, constable, or the clerk of the court, the return shall be signed
under penalty of perjury and contain the following statement:

“My name is                                                                                                                    , my date of birth is
               (First, Middle, Last)

                                          , and my address is
                                                                                 (Street, City, Zip)

                                                                                                                                          .”

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed in                                                     County, State of                                                          ,

on the               day of                                                          .


                                                                          Declarant / Authorized Process Server


                                                                          (Id # & expiration of certification)




                                                                    ORIGINAL

Citation (By Certified Mail) issued to Department of Labor on 1/5/2021.
         Case 4:21-cv-00241 Document 1-1 Filed on 01/25/21 in TXSD Page 9 of 44


                                          THE STATE OF TEXAS

                                                CITATION

TO:   DEPARTMENT OF LABOR
      8701 S GESSNER
      HOUSTON TX 77074

NOTICE:

You have been sued. You may employ an attorney. If you or your attorney do not file a written answer
with the clerk who issued this citation by 10:00 a.m. on Monday next following the expiration of twenty
days after you were served this citation and ORIGINAL COMPLAINT filed on JANUARY 04, 2021, a
default judgment may be taken against you.

The case is presently pending before the 268TH JUDICIAL DISTRICT COURT of Fort Bend County
sitting in Richmond, Texas. It bears cause number 21-DCV-279665 and is styled:

MARIKI EARL VS HEALTH AND HUMAN SERVICES, DEPARTMENT OF LABOR

The name and address of the attorney for PLAINTIFF is:

MARIKI EARL
PRO SE
7814 CHASEVIEW DR
MISSOURI CITY TX 77489
832-483-0375


The nature of the demands of said PLAINTIFF is shown by a true and correct copy of the ORIGINAL
COMPLAINT accompanying this citation and made a part hereof.

If this Citation is not served, it shall be returned unserved. Issued under my hand and seal of said Court,
at Richmond, Texas, on this the 5th day of January, 2021.

                                             DISTRICT CLERK BEVERLEY MCGREW WALKER
                                             FORT BEND COUNTY, TEXAS
                                             Physical Address:
                                             1422 Eugene Heimann Circle, Room 31004
                                             Richmond, Texas 77469
                                             Mailing Address:
                                             301 Jackson Street, Room 101
                                             Richmond, Texas 77469

                                             By:
                                                   Deputy District Clerk VANESSA VASQUEZ
                                                   Telephone: (281) 341-3754




                                                   SERVICE
            Case 4:21-cv-00241 Document 1-1 Filed on 01/25/21 in TXSD Page 10 of 44


21-DCV-279665                     268th Judicial District Court
Mariki Earl vs Health and Human Services, Department of Labor

                                         CERTIFICATE OF DELIVERY BY CERTIFIED MAIL


Came to hand on the                                  at         o’clock and executed
                               ,on the                                    , by delivering to the within named
           by registered or certified mail, with delivery - restricted to addressee only, return receipt requested, a true copy of this
citation together with the accompanying copy of the petition were attached thereto.

Fee……… $


CMRRR#



                                                               DISTRICT CLERK BEVERLEY MCGREW WALKER
                                                               FORT BEND COUNTY, TEXAS
                                                               Physical Address:
                                                               1422 Eugene Heimann Circle, Room 31004
                                                               Richmond, Texas 77469
                                                               Mailing Address:
                                                               301 Jackson Street, Room 101
                                                               Richmond, Texas 77469

                                                               By:
                                                                     Deputy District Clerk



COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return. The signature is
not required to be verified. If the return is signed by a person other than a sheriff, constable, or the clerk of the court, the return shall be signed
under penalty of perjury and contain the following statement:

“My name is                                                                                                         , my date of birth is
               (First, Middle, Last)

                                          , and my address is
                                                                                 (Street, City, Zip)

                                                                                                                    .”

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed in                                                     County, State of                                                          ,

on the                          day of                                                          .


                                                                          Declarant / Authorized Process Server


                                                                          (Id # & expiration of certification)




                                                                     SERVICE

Citation (By Certified Mail) issued to Department of Labor on 1/5/2021.
241 Document 1-1 Filed on 01/25/21 in TXSD
241 Document 1-1 Filed on 01/25/21 in TXSD
se 4:21-cv-00241 Document 1-1 Filed on 01/25/21 in TXSD Page 13 of
se 4:21-cv-00241 Document 1-1 Filed on 01/25/21 in TXSD Page 14 of
        Case 4:21-cv-00241 Document 1-1 Filed on 01/25/21 in TXSD Page 15 of 44


                                          THE STATE OF TEXAS

                                                CITATION

TO:   HEALTH AND HUMAN SERVICES
      13838 BUFFALO SPEEDWAY
      HOUSTON TX 77045

NOTICE:

You have been sued. You may employ an attorney. If you or your attorney do not file a written answer
with the clerk who issued this citation by 10:00 a.m. on Monday next following the expiration of twenty
days after you were served this citation and ORIGINAL COMPLAINT filed on JANUARY 04, 2021, a
default judgment may be taken against you.

The case is presently pending before the 268TH JUDICIAL DISTRICT COURT of Fort Bend County
sitting in Richmond, Texas. It bears cause number 21-DCV-279665 and is styled:

MARIKI EARL VS HEALTH AND HUMAN SERVICES, DEPARTMENT OF LABOR

The name and address of the attorney for PLAINTIFF is:

MARIKI EARL
PRO SE
7814 CHASEVIEW DR
MISSOURI CITY TX 77489
832-483-0375


The nature of the demands of said PLAINTIFF is shown by a true and correct copy of the ORIGINAL
COMPLAINT accompanying this citation and made a part hereof.

If this Citation is not served, it shall be returned unserved. Issued under my hand and seal of said Court,
at Richmond, Texas, on this the 5th day of January, 2021.

                                             DISTRICT CLERK BEVERLEY MCGREW WALKER
                                             FORT BEND COUNTY, TEXAS
                                             Physical Address:
                                             1422 Eugene Heimann Circle, Room 31004
                                             Richmond, Texas 77469
                                             Mailing Address:
                                             301 Jackson Street, Room 101
                                             Richmond, Texas77469

                                             By:
                                                   Deputy District Clerk VANESSA VASQUEZ
                                                   Telephone: (281) 341-3754
            Case 4:21-cv-00241 Document 1-1 Filed on 01/25/21 in TXSD Page 16 of 44


21-DCV-279665                     268th Judicial District Court
Mariki Earl vs Health and Human Services, Department of Labor

                                         CERTIFICATE OF DELIVERY BY CERTIFIED MAIL

Came to hand on the 4th day of January, 2021 at 4:02 pm o’clock and executed at                                  13838 BUFFALO SPEEDWAY
HOUSTON TX 77045, on the January 05, 2021, by delivering to the within named HEALTH AND HUMAN SERVICES by
registered or certified mail, with delivery - restricted to addressee only, return receipt requested, a true copy of this citation
together with the accompanying copy of the petition were attached thereto.


Fee……… $8.00 Issuance + $80.00 Service = $88.00

CMRRR# 9414 7266 9904 2170 3875 73



                                                            DISTRICT CLERK BEVERLEY MCGREW WALKER
                     FILED                                  FORT BEND COUNTY, TEXAS
              JANUARY 05, 2021                              Physical Address:
                   AT 11:11 AM                              1422 Eugene Heimann Circle, Room 31004
                                                            Richmond, Texas 77469
      UxäxÜÄxç `vZÜxã jtÄ~xÜ                                Mailing Address:
 CLERK DISTRICT COURT, FORT BEND CO., TX
                                                            301 Jackson Street, Room 101
                                                            Richmond, Texas 77469

                                                             By:
                                                                   Deputy District Clerk Vanessa Vasquez




COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return. The signature is
not required to be verified. If the return is signed by a person other than a sheriff, constable, or the clerk of the court, the return shall be signed
under penalty of perjury and contain the following statement:

“My name is                                                                                                                    , my date of birth is
               (First, Middle, Last)

                                          , and my address is
                                                                                 (Street, City, Zip)

                                                                                                                                          .”

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed in                                                     County, State of                                                          ,

on the               day of                                                          .


                                                                          Declarant / Authorized Process Server


                                                                          (Id # & expiration of certification)




                                                                    ORIGINAL

Citation (By Certified Mail) issued to Health and Human Services on 1/5/2021.
        Case 4:21-cv-00241 Document 1-1 Filed on 01/25/21 in TXSD Page 17 of 44


                                          THE STATE OF TEXAS

                                                CITATION

TO:   HEALTH AND HUMAN SERVICES
      13838 BUFFALO SPEEDWAY
      HOUSTON TX 77045

NOTICE:

You have been sued. You may employ an attorney. If you or your attorney do not file a written answer
with the clerk who issued this citation by 10:00 a.m. on Monday next following the expiration of twenty
days after you were served this citation and ORIGINAL COMPLAINT filed on JANUARY 04, 2021, a
default judgment may be taken against you.

The case is presently pending before the 268TH JUDICIAL DISTRICT COURT of Fort Bend County
sitting in Richmond, Texas. It bears cause number 21-DCV-279665 and is styled:

MARIKI EARL VS HEALTH AND HUMAN SERVICES, DEPARTMENT OF LABOR

The name and address of the attorney for PLAINTIFF is:

MARIKI EARL
PRO SE
7814 CHASEVIEW DR
MISSOURI CITY TX 77489
832-483-0375


The nature of the demands of said PLAINTIFF is shown by a true and correct copy of the ORIGINAL
COMPLAINT accompanying this citation and made a part hereof.

If this Citation is not served, it shall be returned unserved. Issued under my hand and seal of said Court,
at Richmond, Texas, on this the 5th day of January, 2021.

                                             DISTRICT CLERK BEVERLEY MCGREW WALKER
                                             FORT BEND COUNTY, TEXAS
                                             Physical Address:
                                             1422 Eugene Heimann Circle, Room 31004
                                             Richmond, Texas 77469
                                             Mailing Address:
                                             301 Jackson Street, Room 101
                                             Richmond, Texas 77469

                                             By:
                                                   Deputy District Clerk VANESSA VASQUEZ
                                                   Telephone: (281) 341-3754




                                                   SERVICE
            Case 4:21-cv-00241 Document 1-1 Filed on 01/25/21 in TXSD Page 18 of 44


21-DCV-279665                     268th Judicial District Court
Mariki Earl vs Health and Human Services, Department of Labor

                                         CERTIFICATE OF DELIVERY BY CERTIFIED MAIL


Came to hand on the                                  at         o’clock and executed
                               ,on the                                    , by delivering to the within named
           by registered or certified mail, with delivery - restricted to addressee only, return receipt requested, a true copy of this
citation together with the accompanying copy of the petition were attached thereto.

Fee……… $


CMRRR#



                                                               DISTRICT CLERK BEVERLEY MCGREW WALKER
                                                               FORT BEND COUNTY, TEXAS
                                                               Physical Address:
                                                               1422 Eugene Heimann Circle, Room 31004
                                                               Richmond, Texas 77469
                                                               Mailing Address:
                                                               301 Jackson Street, Room 101
                                                               Richmond, Texas 77469

                                                               By:
                                                                     Deputy District Clerk



COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return. The signature is
not required to be verified. If the return is signed by a person other than a sheriff, constable, or the clerk of the court, the return shall be signed
under penalty of perjury and contain the following statement:

“My name is                                                                                                         , my date of birth is
               (First, Middle, Last)

                                          , and my address is
                                                                                 (Street, City, Zip)

                                                                                                                    .”

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed in                                                     County, State of                                                          ,

on the                          day of                                                          .


                                                                          Declarant / Authorized Process Server


                                                                          (Id # & expiration of certification)




                                                                     SERVICE

Citation (By Certified Mail) issued to Health and Human Services on 1/5/2021.
241 Document 1-1 Filed on 01/25/21 in TXSD
241 Document 1-1 Filed on 01/25/21 in TXSD
Case 4:21-cv-00241 Document 1-1 Filed on 01/25/21 in TXSD Page 21 of 4
Case 4:21-cv-00241 Document 1-1 Filed on 01/25/21 in TXSD Page 22 of 4
        Case 4:21-cv-00241 Document 1-1 Filed on 01/25/21 in TXSD Page 23 of 44


Subpoena - Duces Tecum
                                          THE STATE OF TEXAS
Cause No: 21-DCV-279665
MARIKI EARL VS HEALTH AND HUMAN SERVICES, DEPARTMENT OF LABOR

TO ANY SHERIFF OR CONSTABLE OF THE STATE OF TEXAS OR OTHER PERSON AUTHORIZED TO
SERVE SUBPOENAS AS PROVIDED IN RULE 176 T.R.C.P.:

YOU ARE HEREBY COMMANDED TO SUMMON
      DEPARTMENT OF LABOR
      8701 S GESSNER
      HOUSTON TX 77074

to be and personally appear INSTANTER before the, HONORABLE 268TH JUDICIAL DISTRICT COURT OF
FORT BEND COUNTY, TEXAS to be held within and for said County at the Court House thereof, in Richmond,
Texas, then and there to testify and the truth to speak on behalf of the PLAINTIFF in the above styled and
numbered cause, now pending in said Court, and there to remain from day to day, and from term to term, until
discharged by said Court. Said above named witness is further commanded to produce at said time and place
above sat forth the following books, papers, and documents or other tangible things, to wit:

DOCUMENTS SUBMITTED FOR FISCAL 2019-2020; RESPONSIBILITY, SHORTFALL

HEREIN FAIL NOT, and make due return hereof, showing how you have executed the same.

ISSUED and given under my hand and seal of said Court at office in Richmond, Fort Bend County, Texas, January
06, 2021

                                              DISTRICT CLERK BEVERLEY MCGREW WALKER
                                              FORT BEND COUNTY, TEXAS
                                              Physical Address:
                                              1422 Eugene Heimann Circle, Room 31004
                                              Richmond, Texas 77469
                                              Mailing Address:
                                              301 Jackson Street, Room 101
                                              Richmond, Texas 77469

                                              By:
                                                 Deputy District Clerk Vanessa Vasquez
                                                 Telephone: (281) 341-3754

Please contact the attorney at the number listed below upon receipt of this subpoena.

The name and address of the attorney for PLAINTIFF is:
MARIKI EARL
PRO SE
7814 CHASEVIEW DR.
MISSOURI CITY TX 77489
832-483-0375
            Case 4:21-cv-00241 Document 1-1 Filed on 01/25/21 in TXSD Page 24 of 44


21-DCV-279665              268th Judicial District Court
Mariki Earl vs Health and Human Services, Department of Labor

                                     CERTIFICATE OF DELIVERY BY CERTIFIED MAIL

Came to hand on the 4th day of January, 2021 at 4:03 pm o’clock and executed at 8701 S GESSNER
HOUSTON TX 77074, on the 6th day of January, 2021, by delivering a true copy of the within
subpoena to the within named witness DEPARTMENT OF LABOR by registered or certified mail, with
delivery restricted to addressee only and return receipt requested.
Service Fee……… $80.00
CMRR# 9414 7266 9904 2162 3257 74
Rule 176.8(a) Contempt. Failure by any person without adequate excuse to obey a subpoena
served upon that person may be deemed a contempt of Court from which the subpoena is
served, or a district court in the county in which the subpoena is served, and may be punished by
fine or confinement, or both.

                                                              DISTRICT CLERK BEVERLEY MCGREW WALKER
                      FILED                                   FORT BEND COUNTY, TEXAS
                JANUARY 06, 2021                              Physical Address:
                      AT 8:18 AM                              1422 Eugene Heimann Circle, Room 31004
                                                              Richmond, Texas 77469
         UxäxÜÄxç `vZÜxã jtÄ~xÜ                               Mailing Address:
  CLERK DISTRICT COURT, FORT BEND CO., TX
                                                              301 Jackson Street, Room 101
                                                              Richmond, Texas 77469

                                                              By:
                                                                    Deputy District Clerk Vanessa Vasquez


COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return. The signature is
not required to be verified. If the return is signed by a person other than a sheriff, constable, or the clerk of the court, the return shall be signed
under penalty of perjury and contain the following statement:

“My name is                                                                                                                                         ,
                          (First, Middle, Last)

my date of birth is                                  , and my address is
                                                                                           (Street, City, Zip)

                                                                                                                                          .”

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed in                                                     County, State of                                               , on the

day of                                                         .


                                                                           Declarant / Authorized Process Server



                                                                           (Id # & expiration of certification)




                                                                    ORIGINAL
Subpoena – (Duces Tecum -Certified Mail) issued to Department of Labor on 1/6/2021.
         Case 4:21-cv-00241 Document 1-1 Filed on 01/25/21 in TXSD Page 25 of 44


Subpoena Civil Duces Tecum
                                           THE STATE OF TEXAS
Cause No: 21-DCV-279665
MARIKI EARL VS HEALTH AND HUMAN SERVICES, DEPARTMENT OF LABOR

TO ANY SHERIFF OR CONSTABLE OF THE STATE OF TEXAS OR OTHER PERSON AUTHORIZED TO
SERVE SUBPOENAS AS PROVIDED IN RULE 176 T.R.C.P.:

YOU ARE HEREBY COMMANDED TO SUMMON
      DEPARTMENT OF LABOR
      8701 S GESSNER
      HOUSTON TX 77074

to be and personally appear Instanter before the, HONORABLE 268TH JUDICIAL DISTRICT COURT OF FORT
BEND COUNTY, TEXAS to be held within and for said County at the Court House thereof, in Richmond, Texas,
then and there to testify and the truth to speak on behalf of the PLAINTIFF in the above styled and numbered
cause, now pending in said Court, and there to remain from day to day, and from term to term, until discharged by
said Court. Said above named witness is further commanded to produce at said time and place above sat forth the
following books, papers, and documents or other tangible things, to wit:

DOCUMENTS SUBMITTED FOR FISCAL 2019-2020; RESPONSIBILITY, SHORTFALL

HEREIN FAIL NOT, and make due return hereof, showing how you have executed the same.

ISSUED and given under my hand and seal of said Court at office in Richmond, Fort Bend County, Texas, January
06, 2021

                                               DISTRICT CLERK BEVERLEY MCGREW WALKER
                                               FORT BEND COUNTY, TEXAS
                                               Physical Address:
                                               1422 Eugene Heimann Circle, Room 31004
                                               Richmond, Texas 77469
                                               Mailing Address:
                                               301 Jackson Street, Room 101
                                               Richmond, Texas 77469

                                               By:
                                                  Deputy District Clerk Vanessa Vasquez
                                                  Telephone: (281) 341-3754

Please contact the attorney listed below upon receipt of this subpoena.

The name and address of the attorney for PLAINTIFF is:
MARIKI EARL
PRO SE
7814 CHASEVIEW DR.
MISSOURI CITY TX 77489
832-483-0375




                                                     SERVICE
            Case 4:21-cv-00241 Document 1-1 Filed on 01/25/21 in TXSD Page 26 of 44


21-DCV-279665              268th Judicial District Court
Mariki Earl vs Health and Human Services, Department of Labor

                                     CERTIFICATE OF DELIVERY BY CERTIFIED MAIL

Came to hand on the                                  at                   o’clock AM/PM and executed
at                                                                                                   ,
on the                                       , by delivering a true copy of the within subpoena to the
within named witness
        by registered or certified mail, with delivery restricted to addressee only and return receipt
requested

Service Fee……… $

CMRR#

Rule 176.8(a) Contempt. Failure by any person without adequate excuse to obey a subpoena
served upon that person may be deemed a contempt of Court from which the subpoena is
served, or a district court in the county in which the subpoena is served, and may be punished by
fine or confinement, or both.

                                                               DISTRICT CLERK BEVERLEY MCGREW WALKER
                                                               FORT BEND COUNTY, TEXAS
                                                               Physical Address:
                                                               1422 Eugene Heimann Circle, Room 31004
                                                               Richmond, Texas 77469
                                                               Mailing Address:
                                                               301 Jackson Street, Room 101
                                                               Richmond, Texas 77469

                                                               By:
                                                                     Deputy District Clerk


COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return. The signature is
not required to be verified. If the return is signed by a person other than a sheriff, constable, or the clerk of the court, the return shall be signed
under penalty of perjury and contain the following statement:

“My name is                                                                                                                                         ,
                          (First, Middle, Last)

my date of birth is                                  , and my address is
                                                                                           (Street, City, Zip)

                                                                                                                                          .”

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed in                                                     County, State of                                               , on the

day of                                                         .


                                                                           Declarant / Authorized Process Server



                                                                           (Id # & expiration of certification)




                                                                    SERVICE
Subpoena – (Duces Tecum -Certified Mail) issued to Department of Labor on 1/6/2021.
241 Document 1-1 Filed on 01/25/21 in TXSD
241 Document 1-1 Filed on 01/25/21 in TXSD
ase 4:21-cv-00241 Document 1-1 Filed on 01/25/21 in TXSD Page 29 of 4
ase 4:21-cv-00241 Document 1-1 Filed on 01/25/21 in TXSD Page 30 of 4
        Case 4:21-cv-00241 Document 1-1 Filed on 01/25/21 in TXSD Page 31 of 44


Subpoena - Duces Tecum
                                          THE STATE OF TEXAS
Cause No: 21-DCV-279665
MARIKI EARL VS HEALTH AND HUMAN SERVICES, DEPARTMENT OF LABOR

TO ANY SHERIFF OR CONSTABLE OF THE STATE OF TEXAS OR OTHER PERSON AUTHORIZED TO
SERVE SUBPOENAS AS PROVIDED IN RULE 176 T.R.C.P.:

YOU ARE HEREBY COMMANDED TO SUMMON
      HEALTH AND HUMAN SERVICES
      13838 BUFFALO SPEEDWAY
      HOUSTON TX 77045

to be and personally appear INSTANTER before the, HONORABLE 268TH JUDICIAL DISTRICT COURT OF
FORT BEND COUNTY, TEXAS to be held within and for said County at the Court House thereof, in Richmond,
Texas, then and there to testify and the truth to speak on behalf of the PLAINTIFF in the above styled and
numbered cause, now pending in said Court, and there to remain from day to day, and from term to term, until
discharged by said Court. Said above named witness is further commanded to produce at said time and place
above sat forth the following books, papers, and documents or other tangible things, to wit:

DOCUMENTS SUBMITTED FOR FISCAL 2019-2020; RESPONSIBILITY, SHORTFALL

HEREIN FAIL NOT, and make due return hereof, showing how you have executed the same.

ISSUED and given under my hand and seal of said Court at office in Richmond, Fort Bend County, Texas, January
06, 2021

                                              DISTRICT CLERK BEVERLEY MCGREW WALKER
                                              FORT BEND COUNTY, TEXAS
                                              Physical Address:
                                              1422 Eugene Heimann Circle, Room 31004
                                              Richmond, Texas 77469
                                              Mailing Address:
                                              301 Jackson Street, Room 101
                                              Richmond, Texas 77469

                                              By:
                                                 Deputy District Clerk Vanessa Vasquez
                                                 Telephone: (281) 341-3754

Please contact the attorney at the number listed below upon receipt of this subpoena.

The name and address of the attorney for PLAINTIFF is:
MARIKI EARL
PRO SE
7814 CHASEVIEW DR.
MISSOURI CITY TX 77489
832-483-0375
            Case 4:21-cv-00241 Document 1-1 Filed on 01/25/21 in TXSD Page 32 of 44


21-DCV-279665              268th Judicial District Court
Mariki Earl vs Health and Human Services, Department of Labor

                                     CERTIFICATE OF DELIVERY BY CERTIFIED MAIL

Came to hand on the 4th day of January, 2021 at 4:03 pm o’clock and executed at 13838 BUFFALO
SPEEDWAY HOUSTON TX 77045, on the 6th day of January, 2021, by delivering a true copy of the
within subpoena to the within named witness HEALTH AND HUMAN SERVICES by registered or
certified mail, with delivery restricted to addressee only and return receipt requested.
Service Fee……… $80.00
CMRR# 9414 7266 9904 2162 3257 81
Rule 176.8(a) Contempt. Failure by any person without adequate excuse to obey a subpoena
served upon that person may be deemed a contempt of Court from which the subpoena is
served, or a district court in the county in which the subpoena is served, and may be punished by
fine or confinement, or both.

                                                              DISTRICT CLERK BEVERLEY MCGREW WALKER
                      FILED                                   FORT BEND COUNTY, TEXAS
                JANUARY 06, 2021                              Physical Address:
                      AT 8:18 AM                              1422 Eugene Heimann Circle, Room 31004
                                                              Richmond, Texas 77469
         UxäxÜÄxç `vZÜxã jtÄ~xÜ                               Mailing Address:
  CLERK DISTRICT COURT, FORT BEND CO., TX
                                                              301 Jackson Street, Room 101
                                                              Richmond, Texas 77469

                                                              By:
                                                                    Deputy District Clerk Vanessa Vasquez


COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return. The signature is
not required to be verified. If the return is signed by a person other than a sheriff, constable, or the clerk of the court, the return shall be signed
under penalty of perjury and contain the following statement:

“My name is                                                                                                                                         ,
                          (First, Middle, Last)

my date of birth is                                  , and my address is
                                                                                           (Street, City, Zip)

                                                                                                                                          .”

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed in                                                     County, State of                                               , on the

day of                                                         .


                                                                           Declarant / Authorized Process Server



                                                                           (Id # & expiration of certification)




                                                                    ORIGINAL
Subpoena – (Duces Tecum -Certified Mail) issued to Health and Human Services on 1/6/2021.
         Case 4:21-cv-00241 Document 1-1 Filed on 01/25/21 in TXSD Page 33 of 44


Subpoena Civil Duces Tecum
                                           THE STATE OF TEXAS
Cause No: 21-DCV-279665
MARIKI EARL VS HEALTH AND HUMAN SERVICES, DEPARTMENT OF LABOR

TO ANY SHERIFF OR CONSTABLE OF THE STATE OF TEXAS OR OTHER PERSON AUTHORIZED TO
SERVE SUBPOENAS AS PROVIDED IN RULE 176 T.R.C.P.:

YOU ARE HEREBY COMMANDED TO SUMMON
      HEALTH AND HUMAN SERVICES
      13838 BUFFALO SPEEDWAY
      HOUSTON TX 77045

to be and personally appear Instanter before the, HONORABLE 268TH JUDICIAL DISTRICT COURT OF FORT
BEND COUNTY, TEXAS to be held within and for said County at the Court House thereof, in Richmond, Texas,
then and there to testify and the truth to speak on behalf of the PLAINTIFF in the above styled and numbered
cause, now pending in said Court, and there to remain from day to day, and from term to term, until discharged by
said Court. Said above named witness is further commanded to produce at said time and place above sat forth the
following books, papers, and documents or other tangible things, to wit:

DOCUMENTS SUBMITTED FOR FISCAL 2019-2020; RESPONSIBILITY, SHORTFALL

HEREIN FAIL NOT, and make due return hereof, showing how you have executed the same.

ISSUED and given under my hand and seal of said Court at office in Richmond, Fort Bend County, Texas January
06, 2021

                                               DISTRICT CLERK BEVERLEY MCGREW WALKER
                                               FORT BEND COUNTY, TEXAS
                                               Physical Address:
                                               1422 Eugene Heimann Circle, Room 31004
                                               Richmond, Texas 77469
                                               Mailing Address:
                                               301 Jackson Street, Room 101
                                               Richmond, Texas 77469

                                               By:
                                                  Deputy District Clerk Vanessa Vasquez
                                                  Telephone: (281) 341-3754

Please contact the attorney listed below upon receipt of this subpoena.

The name and address of the attorney for PLAINTIFF is:
MARIKI EARL
PRO SE
7814 CHASEVIEW DR.
MISSOURI CITY TX 77489
832-483-0375




                                                     SERVICE
            Case 4:21-cv-00241 Document 1-1 Filed on 01/25/21 in TXSD Page 34 of 44


21-DCV-279665              268th Judicial District Court
Mariki Earl vs Health and Human Services, Department of Labor

                                     CERTIFICATE OF DELIVERY BY CERTIFIED MAIL

Came to hand on the                                  at                   o’clock AM/PM and executed
at                                                                                                   ,
on the                                       , by delivering a true copy of the within subpoena to the
within named witness
        by registered or certified mail, with delivery restricted to addressee only and return receipt
requested

Service Fee……… $

CMRR#

Rule 176.8(a) Contempt. Failure by any person without adequate excuse to obey a subpoena
served upon that person may be deemed a contempt of Court from which the subpoena is
served, or a district court in the county in which the subpoena is served, and may be punished by
fine or confinement, or both.

                                                               DISTRICT CLERK BEVERLEY MCGREW WALKER
                                                               FORT BEND COUNTY, TEXAS
                                                               Physical Address:
                                                               1422 Eugene Heimann Circle, Room 31004
                                                               Richmond, Texas 77469
                                                               Mailing Address:
                                                               301 Jackson Street, Room 101
                                                               Richmond, Texas 77469

                                                               By:
                                                                     Deputy District Clerk


COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return. The signature is
not required to be verified. If the return is signed by a person other than a sheriff, constable, or the clerk of the court, the return shall be signed
under penalty of perjury and contain the following statement:

“My name is                                                                                                                                         ,
                          (First, Middle, Last)

my date of birth is                                  , and my address is
                                                                                           (Street, City, Zip)

                                                                                                                                          .”

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed in                                                     County, State of                                               , on the

day of                                                         .


                                                                           Declarant / Authorized Process Server



                                                                           (Id # & expiration of certification)




                                                                    SERVICE
Subpoena – (Duces Tecum -Certified Mail) issued to Health and Human Services on 1/6/2021.
241 Document 1-1 Filed on 01/25/21 in TXSD
241 Document 1-1 Filed on 01/25/21 in TXSD
se 4:21-cv-00241 Document 1-1 Filed on 01/25/21 in TXSD Page 37 of
se 4:21-cv-00241 Document 1-1 Filed on 01/25/21 in TXSD Page 38 of
        Case 4:21-cv-00241 Document 1-1 Filed on 01/25/21 in TXSD Page 39 of 44


Subpoena - Duces Tecum
                                          THE STATE OF TEXAS
Cause No: 21-DCV-279665
MARIKI EARL VS HEALTH AND HUMAN SERVICES, DEPARTMENT OF LABOR

TO ANY SHERIFF OR CONSTABLE OF THE STATE OF TEXAS OR OTHER PERSON AUTHORIZED TO
SERVE SUBPOENAS AS PROVIDED IN RULE 176 T.R.C.P.:

YOU ARE HEREBY COMMANDED TO SUMMON
      HEALTH AND HUMAN SERVICES
      117 LANE DR
      ROSENBERG TX 77471

to be and personally appear INSTANTER before the, HONORABLE 268TH JUDICIAL DISTRICT COURT OF
FORT BEND COUNTY, TEXAS to be held within and for said County at the Court House thereof, in Richmond,
Texas, then and there to testify and the truth to speak on behalf of the PLAINTIFF in the above styled and
numbered cause, now pending in said Court, and there to remain from day to day, and from term to term, until
discharged by said Court. Said above named witness is further commanded to produce at said time and place
above sat forth the following books, papers, and documents or other tangible things, to wit:

DOCUMENTS SUBMITTED FOR FISCAL 2019-2020; RESPONSIBILITY, SHORTFALL

HEREIN FAIL NOT, and make due return hereof, showing how you have executed the same.

ISSUED and given under my hand and seal of said Court at office in Richmond, Fort Bend County, Texas, January
06, 2021

                                              DISTRICT CLERK BEVERLEY MCGREW WALKER
                                              FORT BEND COUNTY, TEXAS
                                              Physical Address:
                                              1422 Eugene Heimann Circle, Room 31004
                                              Richmond, Texas 77469
                                              Mailing Address:
                                              301 Jackson Street, Room 101
                                              Richmond, Texas 77469

                                              By:
                                                 Deputy District Clerk Vanessa Vasquez
                                                 Telephone: (281) 341-3754

Please contact the attorney at the number listed below upon receipt of this subpoena.

The name and address of the attorney for PLAINTIFF is:
MARIKI EARL
PRO SE
7814 CHASEVIEW DR.
MISSOURI CITY TX 77489
832-483-0375
            Case 4:21-cv-00241 Document 1-1 Filed on 01/25/21 in TXSD Page 40 of 44


21-DCV-279665              268th Judicial District Court
Mariki Earl vs Health and Human Services, Department of Labor

                                     CERTIFICATE OF DELIVERY BY CERTIFIED MAIL

Came to hand on the 4th day of January, 2021 at 4:03 pm o’clock and executed at 117 LANE DR
ROSENBERG TX 77471, on the 6th day of January, 2021, by delivering a true copy of the within
subpoena to the within named witness HEALTH AND HUMAN SERVICES by registered or
certified mail, with delivery restricted to addressee only and return receipt requested.
Service Fee……… $80.00
CMRR# 9414 7266 9904 2170 3875 97
Rule 176.8(a) Contempt. Failure by any person without adequate excuse to obey a subpoena
served upon that person may be deemed a contempt of Court from which the subpoena is
served, or a district court in the county in which the subpoena is served, and may be punished by
fine or confinement, or both.

                                                              DISTRICT CLERK BEVERLEY MCGREW WALKER
                      FILED                                   FORT BEND COUNTY, TEXAS
                JANUARY 06, 2021                              Physical Address:
                      AT 8:18 AM                              1422 Eugene Heimann Circle, Room 31004
                                                              Richmond, Texas 77469
         UxäxÜÄxç `vZÜxã jtÄ~xÜ                               Mailing Address:
  CLERK DISTRICT COURT, FORT BEND CO., TX
                                                              301 Jackson Street, Room 101
                                                              Richmond, Texas 77469

                                                              By:
                                                                    Deputy District Clerk Vanessa Vasquez


COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return. The signature is
not required to be verified. If the return is signed by a person other than a sheriff, constable, or the clerk of the court, the return shall be signed
under penalty of perjury and contain the following statement:

“My name is                                                                                                                                         ,
                          (First, Middle, Last)

my date of birth is                                  , and my address is
                                                                                           (Street, City, Zip)

                                                                                                                                          .”

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed in                                                     County, State of                                               , on the

day of                                                         .


                                                                           Declarant / Authorized Process Server



                                                                           (Id # & expiration of certification)




                                                                    ORIGINAL
Subpoena – (Duces Tecum -Certified Mail) issued to Health and Human Services on 1/6/2021.
         Case 4:21-cv-00241 Document 1-1 Filed on 01/25/21 in TXSD Page 41 of 44


Subpoena Civil Duces Tecum
                                           THE STATE OF TEXAS
Cause No: 21-DCV-279665
MARIKI EARL VS HEALTH AND HUMAN SERVICES, DEPARTMENT OF LABOR

TO ANY SHERIFF OR CONSTABLE OF THE STATE OF TEXAS OR OTHER PERSON AUTHORIZED TO
SERVE SUBPOENAS AS PROVIDED IN RULE 176 T.R.C.P.:

YOU ARE HEREBY COMMANDED TO SUMMON
      HEALTH AND HUMAN SERVICES
      117 LANE DR
      ROSENBERG TX 77471

to be and personally appear Instanter before the, HONORABLE 268TH JUDICIAL DISTRICT COURT OF FORT
BEND COUNTY, TEXAS to be held within and for said County at the Court House thereof, in Richmond, Texas,
then and there to testify and the truth to speak on behalf of the PLAINTIFF in the above styled and numbered
cause, now pending in said Court, and there to remain from day to day, and from term to term, until discharged by
said Court. Said above named witness is further commanded to produce at said time and place above sat forth the
following books, papers, and documents or other tangible things, to wit:

DOCUMENTS SUBMITTED FOR FISCAL 2019-2020; RESPONSIBILITY, SHORTFALL

HEREIN FAIL NOT, and make due return hereof, showing how you have executed the same.

ISSUED and given under my hand and seal of said Court at office in Richmond, Fort Bend County, Texas January
06, 2021

                                               DISTRICT CLERK BEVERLEY MCGREW WALKER
                                               FORT BEND COUNTY, TEXAS
                                               Physical Address:
                                               1422 Eugene Heimann Circle, Room 31004
                                               Richmond, Texas 77469
                                               Mailing Address:
                                               301 Jackson Street, Room 101
                                               Richmond, Texas 77469

                                               By:
                                                  Deputy District Clerk Vanessa Vasquez
                                                  Telephone: (281) 341-3754

Please contact the attorney listed below upon receipt of this subpoena.

The name and address of the attorney for PLAINTIFF is:
MARIKI EARL
PRO SE
7814 CHASEVIEW DR.
MISSOURI CITY TX 77489
832-483-0375




                                                     SERVICE
            Case 4:21-cv-00241 Document 1-1 Filed on 01/25/21 in TXSD Page 42 of 44


21-DCV-279665              268th Judicial District Court
Mariki Earl vs Health and Human Services, Department of Labor

                                     CERTIFICATE OF DELIVERY BY CERTIFIED MAIL

Came to hand on the                                  at                   o’clock AM/PM and executed
at                                                                                                   ,
on the                                       , by delivering a true copy of the within subpoena to the
within named witness
        by registered or certified mail, with delivery restricted to addressee only and return receipt
requested

Service Fee……… $

CMRR#

Rule 176.8(a) Contempt. Failure by any person without adequate excuse to obey a subpoena
served upon that person may be deemed a contempt of Court from which the subpoena is
served, or a district court in the county in which the subpoena is served, and may be punished by
fine or confinement, or both.

                                                               DISTRICT CLERK BEVERLEY MCGREW WALKER
                                                               FORT BEND COUNTY, TEXAS
                                                               Physical Address:
                                                               1422 Eugene Heimann Circle, Room 31004
                                                               Richmond, Texas 77469
                                                               Mailing Address:
                                                               301 Jackson Street, Room 101
                                                               Richmond, Texas 77469

                                                               By:
                                                                       Deputy District Clerk


COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return. The signature is
not required to be verified. If the return is signed by a person other than a sheriff, constable, or the clerk of the court, the return shall be signed
under penalty of perjury and contain the following statement:

“My name is                                                                                                                                         ,
                          (First, Middle, Last)

my date of birth is                                  , and my address is
                                                                                            (Street, City, Zip)

                                                                                                                                          .”

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed in                                                        County, State of                                            , on the

day of                                                         .


                                                                            Declarant / Authorized Process Server



                                                                            (Id # & expiration of certification)




                                                                      SERVICE
Subpoena – (Duces Tecum -Certified Mail) issued to Health and Human Services on 1/6/2021.
241 Document 1-1 Filed on 01/25/21 in TXSD
241 Document 1-1 Filed on 01/25/21 in TXSD
